On
behalf of the Government of the Sultanate of Oman, I
am pleased to congratulate you, Sir, on your election as
President of this session. We assure you that we will
sincerely cooperate with you in order to contribute to
the success of this session and to the realization of the
desirable objectives to which we all aspire. We all hope
to serve humankind and the cause of international
peace and security.
I also take this opportunity, Sir, to express my
heartfelt thanks to his Excellency Mr. Julian Robert
Hunte, your predecessor and President of the Assembly
at its fifty-eighth session, for all his efforts to ensure
the success of that session and of the concurrent
resumptions of the tenth emergency special session.
This session of the General Assembly has been
convened under very complex and difficult
circumstances. There has been a clear decline in the
international community’s ability to unite and to reach
consensus on solutions to the diverse problems that
have undermined international diplomacy. Those
problems have deprived preventive diplomacy of its
ability to create an environment of international
understanding conducive to agreement on issues of
common interest to all peoples.
We believe that there is an urgent need for the
international community to review both regional and
international policies and to put an end to the sense of
uncertainty, pessimism and vagueness surrounding the
work of the United Nations. States that can influence
international policy have a moral and material
responsibility to take the initiative to review those
policies and create an environment of cooperation
among international stakeholders.
The region of the Middle East is the focus of
global attention, because of its potential impact on
international stability. We share the interest shown by
many countries in the situation in the Middle East,
which is prompted by the need to find solutions to the
political and social problems facing the region.
Here, it is worth noting that the Group of Eight,
at its meeting on Sea Island in the state of Georgia in
the United States on 9 June 2004, focused their interest
on the Middle East. In principle, we welcome their
position since we believe that closer cooperation is
essential within the Group of Eight and the countries of
the Middle East to consider how to prioritize the
discussion of the political issues that remain the main
obstacle to the march of the people of the Middle East
towards progress and stability.
The problem of Palestine and Israel’s continued
occupation of Arab territories in Syria and Lebanon
cannot be put on the back burner indefinitely.
Therefore, we should seek fair and just solutions to
those problems. The road map announced on 30 April
2003 was welcomed by the Arab countries but has yet
to be implemented. We therefore call on the United
States of America, the Russian Federation, the
European Union and the United Nations — the
members of the Quartet that sponsored the road map —
to fulfil their commitment to the Middle East.
The Security Council adopted resolution 1546
(2004), by which it transferred sovereignty in Iraq from
the Coalition forces to an interim Iraqi Government. It
was a milestone in the development of the situation in
Iraq. However, the deteriorating security situation in
Iraq remains a cause of deep concern. We believe that
the interim Iraqi Government is making great efforts to
restore normalcy and stability. We support the
Government of Iraq in its endeavours to unify all Iraqis
around a common agenda. We feel that certain
successes have been achieved through the adoption of
political dialogue, and that it is essential to Iraq to
expand that dialogue.
In the Sudan, the Government has been making
commendable efforts to achieve stability in Darfur. We
look forward to ongoing cooperation between the
African Union and the Sudanese Government. The
Government’s willingness to implement certain
measures proposed by the United Nations and to
cooperate with the Security Council to implement
resolution 1564 (2004) deserves our support and
commendation.
In our view, the United Nations should provide
financial and technical support to the efforts of the
African Union and the Sudanese Government to
achieve peace in Darfur. Moreover, we believe that any
action by the Security Council against the Sudan would
be harmful and would undermine the United Nations
ability to work effectively on the ground. It would,
moreover, hamper the efforts of the Sudan and the
African Union to achieve peace.
All human beings share this Earth and should
work together to develop and preserve its resources. It
is highly important that the international community
take note of the environmental changes taking place
22

everywhere, such as the destructive storms, floods and
fires that have had tremendously harmful effects on all
humanity. Those phenomena may be caused by human
transgression and destruction of environmental
diversity. That is why the international community is
called upon to study the environment and do whatever
it can to stem the phenomenon of desertification and
drought in order to preserve great global sources of
food.
Recent international policies have resulted in the
emergence of serious types of terrorist acts. One of the
most horrific of such acts was the hostage-taking in a
school in Beslan in North Ossetia in the Russian
Federation. We strongly condemn that terrorist act and
express our solidarity with the Russian Government in
fighting such attacks. We believe that the international
community should show solidarity in the face of
terrorism everywhere and engage in in-depth
consideration of the phenomenon. The convening of an
international conference to consider terrorism is a good
idea, since the outcome of such a conference could be
an important tool that would help defeat the
phenomenon.
The Sultanate of Oman believes that States’
accession and commitment to disarmament treaties and
conventions would enhance and maintain international
peace and security. In that context, we should seriously
consider the possibility of establishing collective
mechanisms for arms monitoring and control, based on
unified standards acceptable to all, be it in the field of
weapons of mass destruction or that of conventional
weapons. Otherwise, the role of the world order will
remain limited to theoretical studies or to drawing
attention to the dangers of the arms race to
development, the environment and international peace
and security.
The world stockpile of weapons of mass
destruction, in particular nuclear weapons, could
destroy human life on our planet many times over. That
is why the Sultanate of Oman has signed most
conventions on disarmament and arms control,
including the Treaty on the Non-Proliferation of
Nuclear Weapons, the Chemical Weapons Convention
and the Biological Weapons Convention.
The emergence of globalization and the World
Trade Organization raised the hopes and aspirations of
peoples for an era of international cooperation that
would broaden sustainable development. However, the
results of the new developments have been an
amalgamation of democracy and dictatorship, of
human rights and enslavement, of great prosperity and
extreme poverty, of the provision of advanced health
care side by side with fatal contagious diseases, of free
trade and world trade monopoly, and of a rise in the
price of industrial products and a decline in the prices
of the raw materials required to maintain their
production. The amalgam has led to economic
imbalances. Is that what we sought to achieve?
The High-level Panel on Threats, Challenges and
Change was established in the context of an initiative
by the Secretary-General to seek ways of reforming the
Organization, and in particular of expanding the
permanent membership of the Security Council. We
would welcome such an expansion in order to broaden
the base of participation in the Council’s decision-
making process. However, the permanent members
should work to create an international climate
conducive to an expansion that reflects the
international will. Conditions of membership should be
reviewed to include aspects that conform to
international changes so as to guarantee equitable
representation and international consensus if possible.
We believe that it is high time for permanent
members of the Security Council to review their own
attitudes and policies in the Council in order to
facilitate the required restructuring. We believe that the
excessive adoption of Security Council resolutions on
secondary international issues undermines the prestige
of the Council and reduces the ability of the United
Nations to deal with priority questions that are
important to international peace and security. We
believe that the Security Council must not interfere in
the internal affairs of Member States, so as to preserve
the international consensus in addressing issues related
to international peace and security.
The Sultanate of Oman would like to express its
support to the efforts made by the United Nations. We
would particularly like to express our support to the
Secretary-General and to the role he plays in
conducting the affairs of this Organization. Our
delegation will spare no effort to ensure the success of
this session, in order to realize the objectives to which
we all aspire.